Honorable Jack Wiech, Page 4


            Cameron County has a populationof 81,227 inhabi-
tants acoording to the 1940 Federal Census. Artiole 39120,
Seation 13, Vernon*8 Annotated Civil Statutes, reads in part
as r0ii0we:
          *Sec. 13. The COnnulssioners' court In
     oountieshaving a populationof twenty thou-
     sand (20,OOO),Znhabitants or more, and less
     than one hundred end ninety thousand (190,000)
     inhabitantsaccord$ng to the last preceding
     Federal Census, Is hereby authorizedand It
     shall be its duty to fix the salaries of'all
     the following named orricers,to-wit: sheriff,     '
     assessor and oolleotoror taxes, county judge,
     county attorney, includingcriminaldistrict
     attorneysand county attorneys who perform
     the duties of'district attorneys,district
     clerk, county clerk, treasurer,hide and ani-
     mal inspector. Eaoh of said officers shall be
     paid in money an annual salary in twelve (12)
     equal installmentsor not less than the total
     sum earned as compensationby him in his offi-
     cial capacity for the.fisosl year 1955, and
     not,more than the maxlmum,:amouutallowed suoh
     offleer under laws existing on August 24, 1935;
     . . . ."
          Under the facts stated in your letter the inspeotor
of hides and animals or Cameron County collected inspeation
rees amounting to #l,680.00. Sinoe the orricers' salary law
became erfective,the inspeator of hides and animals of said
county has been paid an annual salary of $1,680.00,which
amounts to $140.00 per~month. !OnMaroh 9, 1942, the Coqbmis-
sioners' Court of Cameron County pessed an order fixing the
salary of said inspector at $1.00 per year, effective Jan-
uary, 1943. It is our opinion, in view of'the applioable
provisionsof Article 9912e, Vernon's Annotated Civil Stat-
utes, the above mentioned order of the Commissioners*Court
is void and or no effect.
          In the case of'NacogdochesCounty v. Winder, (Beau-
mont Ct, Civ. App.) 140 S. W. (2d) 972 (writ refused), re-
ferring to SBction l$ or Article 3912e aa Article 9891,
Vernon's Annotated Civil Statutes, it was said:
         "Under these statutes the salary of the
    County Clerk of NacogdochesCounty was governed
Honorable Jack Wiech, Page 5

     by the mf.nlmum of salary earned fn 1935, end
     a ma&sum salary 0r ~9&%30.00.n
          In ~viewor the toregoing. you a* respeotfullyad-
rised that it Is the opinion of this departmentthat the
Oommission6rs*Court of Cameron County has no authorityto
rix the salary or the inspectoror hides and animals 0r
sailicounty at any &iount less than $1,080,000per year. It
will be noted that Section 13 of Article 39l2e, supra, ex-
pressly provides that the salaries of the officers named
therein shell be paid in twelve equal installments. As the
annual salary or the inspeator or hides and animals or
Cemeron County Is $1,680,00),themonthly salary would be
$140.00.
          Trusting that the roregoing fully answers your
inquiry, we are
                                       Yours very truly
                                  ATTORNEY GENERAL OFTEXAS


                                  BY          (signed)
                                             Ardel.3. Williams
                                                     Assistant

AW:GO
APPHOVEPilJG 17  1942                    APPHm
Gmver Sellers t8)                        OPINION
FIRSTASSISTAXT                           CONNITTEE
ATTOFtNEYGENERAL                         BY RWP
                                         c%IAIRNAN